11-3030-ag
    Suryadi v. Holder
                                                                                  BIA
                                                                              Chew, IJ
                                                                          A088 240 149
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

    At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 29th day of July, two thousand thirteen.

    PRESENT:
             PIERRE N. LEVAL,
             REENA RAGGI,
             DENNY CHIN,
                  Circuit Judges.
    _______________________________________

    MEGA YUSUF SURYADI,
             Petitioner,

                        v.                                 11-3030
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               David Haghighi, Los Angeles, CA.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; David V. Bernal, Assistant
                                  Director; Lauren E. Fascett, Trial
                                  Attorney, Office of Immigration
                                  Litigation, Civil Division, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Mega Yusuf Suryadi, a native and citizen of

Indonesia, seeks review of a June 27, 2011, order of the BIA

affirming the May 13, 2009, decision of Immigration Judge

(“IJ”) George T. Chew denying his application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Mega Yusuf Suryadi, No. A088

240 149 (B.I.A. June 27, 2011), aff’g No. A088 240 149

(Immig. Ct. N.Y. City May 13, 2009).   We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA.     See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The applicable

standards of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).   Suryadi does not challenge the agency’s

pretermission of his asylum application as untimely or its

denial of CAT relief.   Accordingly we address only the

denial of withholding of removal.

                              2
    Suryadi argues that the agency erred in finding him not

credible based on his failure to provide corroborating

evidence.   This argument is misplaced.    As the BIA

explained, the agency did not make an adverse credibility

decision in this case, but concluded that Suryadi’s

testimony alone was insufficient to meet his burden of proof

as he did not provide reasonably available corroboration

that he was an Ahmadiyya Muslim either from mosques he

attended in Indonesia and the United States or from his

mother who was in the United States.      See Chuilu Liu v.

Holder, 575 F.3d 193, 197 (2d Cir. 2009) (noting that “an

IJ, weighing the evidence to determine if the alien has met

his burden, may rely on the absence of corroborating

evidence adduced by an otherwise credible applicant unless

such evidence cannot be reasonably obtained”).     Suryadi does

not meaningfully challenge that corroboration finding, and

we detect no error in it.

    The agency’s finding that Suryadi did not prove that he

was an Ahmadiyya Muslim is dispositive of his claim for

withholding of removal because he did not demonstrate that

he faces persecution on account of his religion.        See

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)


                              3
(explaining that an applicant for withholding of removal

must establish that he faces persecution on account of a

protected grounds, such as his religion).    Accordingly, we

do not address Suryadi’s argument that his testimony

established past persecution or a well-founded fear of

future persecution.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DENIED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4